J-A22019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN COREY MORRISON                      :
                                               :
                       Appellant               :   No. 1374 MDA 2019

        Appeal from the Judgment of Sentence Entered March 21, 2019
      In the Court of Common Pleas of Berks County Criminal Division at
                       No(s): CP-06-CR-0004605-2017


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                           FILED DECEMBER 23, 2020

       Appellant, Steven Corey Morrison, appeals from the judgment of

sentence entered on March 21, 2019, in the Berks County Court of Common

Pleas. After review, we affirm.1

       The trial court summarized the factual background of this case as

follows:

            On Friday, July 7, 2017, an operation involving detectives
       from the police departments of Wyomissing Borough, City of
       Reading, and Spring Township, and agents from the United States
       Department of Homeland Security was conducted at a hotel in the
       Borough of Wyomissing related to suspected prostitution and sex
____________________________________________


1 On August 19, 2020, Appellant filed an Application to Supplement the Record
in this matter. In his Application, Appellant sought to include the notes of
testimony from his Omnibus Pretrial Hearing held on March 19, 2018. We
note that on September 21, 2020, the trial court supplemented the certified
record in this matter with the March 19, 2018 notes of testimony. Accordingly,
because the certified record contains the March 19, 2018 notes of testimony,
Appellant’s Application to Supplement the Record is denied as moot.
J-A22019-20


     trafficking.    Two law enforcement officers initiated the
     investigation and began contacting women advertising for sex via
     [a now defunct website entitled] Backpage.

           Morgan Rehrig testified that she met [Appellant] in June
     2017 on the street in Reading. Rehrig was homeless at the time
     and [Appellant] offered her a place to stay and a chance to make
     money as a sex worker. As part of her work in prostitution she
     used a Backpage online profile created at the direction of and with
     assistance from [Appellant] and a cell phone provided by
     [Appellant]. In exchange she lived in an apartment offered to her
     by [Appellant] and gave [Appellant] the money that she made.
     [Appellant] also provided Rehrig with food and drugs, often in lieu
     of cash money.

            Rehrig further testified that on July 7, 2017, she agreed to
     meet a man (an undercover detective) for sex at the Inn at
     Reading using the cellphone [Appellant] had provided.
     [Appellant] was with her inside her room at the time. [Appellant]
     arranged for a third person to drive Rehrig to the Inn at Reading,
     and [Appellant] rode along to the hotel. When they arrived Rehrig
     was dropped off at the entrance of the hotel because it was
     raining. She called the phone number for the man she was
     meeting and was given a room number. Two Wyomissing police
     officers followed the vehicle as it left the hotel. Rehrig entered
     the room with the man and they agreed on a price for sex. At the
     [sic] point Rehrig was detained by law enforcement and stated
     that she was acting under the direction of one of the men in the
     car ([Appellant]). Based on this information [Appellant’s] vehicle
     was stopped, and [Appellant] was arrested.

Trial Court Opinion, 12/2/19, at 1-2 (footnote omitted).

     On October 24, 2017, the Commonwealth charged Appellant with three

counts of prostitution and one count of possessing a controlled substance.

Information, 10/24/17.   On February 5, 2019, the Commonwealth filed an

amended information which added, inter alia, a fourth count of prostitution,

and specified that Appellant’s crimes occurred between June 27, 2017, and

July 7, 2017.   Amended Information, 2/5/19.      Accordingly, Appellant was

                                    -2-
J-A22019-20


charged as follows: count one, encouraging, inducing, or otherwise

intentionally causing another to become or remain a prostitute, 18 Pa.C.S.

§ 5902(b)(3); count two,       transporting a person into        or   within   this

Commonwealth with the intent to promote the engaging in prostitution by that

person, or procuring or paying for transportation with that intent, 18 Pa.C.S.

§ 5902(b)(6); count three, leasing or otherwise permitting a place controlled

by the actor, alone or in association with others, to be regularly used for

prostitution or the promotion of prostitution, 18 Pa.C.S. § 5902(b)(7); count

four, possessing a controlled substance, 35 P.S. § 780-113(a)(16); and count

five, soliciting, receiving, or agreeing to receive any benefit from prostitution,

18 Pa.C.S. § 5902(b)(8).

      On December 4, 2017, Appellant filed a pretrial motion to suppress in

which he asserted that the police illegally stopped the vehicle in which he was

a passenger and that the subsequent search of his person was unlawful.

Motion, 12/4/17. Appellant contended that any evidence seized as a result of

that arrest and search should be suppressed. Id. On March 19, 2018, the

trial court held a suppression hearing. On July 11, 2018, the trial court denied

Appellant’s suppression motion, and Appellant’s case proceeded to a jury trial.

At the conclusion of his trial, the jury found Appellant guilty of all four counts

of prostitution and one count of possessing a controlled substance.

      On March 21, 2019, the trial court held a sentencing hearing. The trial

court provided Appellant with credit for time-served and sentenced Appellant


                                      -3-
J-A22019-20


as follows: count one, eighteen to thirty six months of incarceration; count

two, eighteen to thirty six months of incarceration consecutive to count one;

count three, twelve to twenty-four months of incarceration consecutive to

count two; count four, twenty-four months of probation consecutive to count

three; and count five, twelve to twenty-four months of incarceration

concurrent with count three. Sentencing Order, 3/21/19. This resulted in an

aggregate sentence of forty-eight to ninety-six months of incarceration,

followed by twenty-four months of probation.           Id.   Appellant filed post-

sentence motions, and the trial court held a hearing on May 8, 2019. On

July 18, 2019, the trial court denied Appellant’s post-sentence motions, and

Appellant filed a timely appeal on August 16, 2019. The trial court did not

order Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b) and drafted an opinion addressing only the

issues Appellant raised in the post-sentence motions.        Trial Court Opinion,

12/2/19.

      On appeal, Appellant presents two issues for our consideration:

      1. Whether the [s]uppression [c]ourt erred in denying Appellant’s
      motion to suppress physical evidence where the record
      demonstrates than an improper detention, Terry [v. Ohio, 392
      U.S. 1 (1968)] frisk, and search of Appellant’s person occurred.

      2. Whether the [s]entencing [c]ourt erred in imposing illegal
      sentences on [the prostitution convictions at] counts one, two,
      three and five.

Appellant’s Brief at 13 (internal footnote omitted).




                                     -4-
J-A22019-20


       In his first issue, Appellant challenges the trial court’s denial of his

suppression motion.2 When faced with an appeal from the denial of a motion

to suppress, our Supreme Court has stated the following:

       Our standard of review in addressing a challenge to a trial court’s
       denial of a suppression motion is whether the factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct. When reviewing the ruling of a
       suppression court, we must consider only the evidence of the
       prosecution and so much of the evidence of the defense as
       remains uncontradicted when read in the context of the record. ...
       Where the record supports the findings of the suppression court,
       we are bound by those facts and may reverse only if the legal
       conclusions drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006). Moreover, our scope of review from a suppression ruling is limited to

the evidentiary record that was created at the suppression hearing. In re

L.J., 79 A.3d 1073, 1087 (Pa. 2013).

       The record reflects that on July 7, 2017, the Wyomissing police

Department, in conjunction with the United States Department of Homeland

Security, were investigating human trafficking and prostitution.             N.T.,


____________________________________________


2   Appellant’s first issue concerns Appellant’s possession of a controlled
substance, which Appellant avers was discovered pursuant to an illegal search
and seizure. This issue has no bearing on the prostitution charges, and
Appellant’s counsel admitted at the suppression hearing that the suppression
issue concerned only the possession charge. N.T., 3/19/18, at 5-6.

                                           -5-
J-A22019-20


3/19/18, at 7-8, 13. Wyomissing Police Officer Douglas Goeltz testified that

he and Officer Joe Klatt were in uniform and assisting in the investigation. Id.

at 8. Officers Goeltz and Klatt were stationed in an unmarked police car at

the Inn at Reading hotel. Id. at 8-9. Inside the hotel, other officers and

agents of the Department of Homeland Security were waiting for a prostitute

to arrive. Id. at 10. Officer Goeltz was in real-time communication via radio

with the officers inside of the hotel. Id. Officer Goeltz testified that a black

Hyundai pulled into the hotel’s parking lot. The driver of the car was a white

male, there was a black male in the passenger seat, and a white female in the

backseat. Id. The woman, who was later identified as Morgan Rehrig, exited

the car and entered one of the hotel rooms. Id. at 11. The black Hyundai

then left the parking lot. Id. Officers Goeltz and Klatt followed the Hyundai

and witnessed the vehicle make an illegal turn onto Woodland Road. Id. at

12.   Around this time, law enforcement officers at the hotel radioed

Officer Goeltz and relayed that the Hyundai had dropped off Rehrig at the

hotel for purposes of prostitution.    Id. at 13.    Officers Goeltz and Klatt

effectuated a traffic stop of the Hyundai. Id. When the officers approached

the car, the driver started yelling “cuss words” at the officers and the

occupants of the Hyundai began reaching under the seats and around the

dashboard area of the car. Id. Officer Klatt focused on the driver and had

him exit the car.   Id.   Officer Goeltz approached Appellant, who was the

passenger, and asked him to exit the car. Id. After Appellant stepped out of


                                      -6-
J-A22019-20


the car, Officer Goeltz patted down Appellant and felt baggies that the officer

identified as “nickel bags of marijuana.” Id. at 14. Testing later revealed that

the baggies contained synthetic marijuana. Id.

      Officer Goeltz explained that he asked Appellant to exit the car for a pat-

down search for the officers’ safety.    N.T., 3/19/18, at 15.    Officer Goeltz

testified that he believed Appellant may be armed because he saw Appellant

reaching around the interior of the vehicle during the traffic stop and the

nature   of the   underlying   investigation was human trafficking.          Id.

Officer Goeltz stated that he patted down only the outside of Appellant’s

clothes and felt bulges that he immediately identified as packaged marijuana.

Id. at 15-17.

      Appellant avers that the search and arrest were illegal and asserts that

the traffic stop was based on nothing more than “a hunch.” Appellant’s Brief

at 24. We disagree. “When a police officer lawfully stops a motorist for a

violation of the Pennsylvania Motor Vehicle Code, the officer is permitted to

ask the driver to step out of the vehicle as a matter of right.”

Commonwealth v. Parker, 957 A.2d 311, 314-315 (Pa. Super. 2008)

(citations and internal quotation marks omitted). Case law concerning when

and under what circumstances a police officer may conduct a pat-down search

provides as follows:

      “[T]he [F]ourth [A]mendment to the United States Constitution as
      well as Article I, § 8 of the Pennsylvania Constitution protect
      citizens   from    ‘unreasonable  searches    and    seizures.’”
      Commonwealth v. Baer, 439 Pa. Super. 437, 654 A.2d 1058,

                                      -7-
J-A22019-20


     1059 (1994).      Warrantless searches and seizures (such as
     occurred in this case) are unreasonable per se, unless conducted
     pursuant to specifically established and well-delineated exceptions
     to the warrant requirement. Katz v. United States, 389 U.S.
     347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). One such
     exception, the Terry “stop and frisk,” permits a police officer to
     briefly detain a citizen for investigatory purposes if the officer
     “observes unusual conduct which leads him to reasonably
     conclude, in light of his experience, that criminal activity may be
     afoot.” Commonwealth v. Fitzpatrick, 446 Pa. Super. 87, 666
     A.2d 323, 325 (1995); Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct.
     1868, 20 L.Ed.2d 889 (1968).

           Terry further held that “[w]hen an officer is justified in
     believing that the individual whose suspicious behavior he is
     investigating at close range is armed and presently dangerous to
     the officer or to others” the officer may conduct a pat down search
     “to determine whether the person is in fact carrying a weapon.”
     Terry, 392 U.S. at 24, 88 S.Ct. 1868. “The purpose of this limited
     search is not to discover evidence of crime, but to allow the officer
     to pursue his investigation without fear of violence.” Adams v.
     Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612
     (1972).

           In order to conduct an investigatory stop, the police must
     have reasonable suspicion that criminal activity is afoot. Terry,
     392 U.S. at 30, 88 S.Ct. 1868. In order to determine whether the
     police had reasonable suspicion, the totality of the
     circumstances—the whole picture—must be considered. United
     States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 66 L.Ed.2d
     621 (1981). “Based upon that whole picture the detaining officers
     must have a particularized and objective basis for suspecting the
     particular person stopped of criminal activity.” Id. at 417–418,
     101 S.Ct. 690. To conduct a pat down for weapons, a limited
     search or “frisk” of the suspect, the officer must reasonably
     believe that his safety or the safety of others is threatened.
     Commonwealth v. Arch, 439 Pa. Super. 606, 654 A.2d 1141,
     1144 (1995). If either the seizure (the initial stop) or the search
     (the frisk) is found to be unreasonable, the remedy is to exclude
     all evidence derived from the illegal government activity.
     Commonwealth v. Gibson, 536 Pa. 123, 638 A.2d 203, 206-207
     (1994).




                                     -8-
J-A22019-20


            The Terry totality of the circumstances test applies to traffic
      stops or roadside encounters in the same way that it applies to
      typical police encounters. See Commonwealth v. Mesa, 453
      Pa. Super. 147, 683 A.2d 643, 646 (1996). Moreover, the
      principles of Terry apply to all occupants of the stopped
      vehicle, not just the driver. See id. (applying the principles of
      Terry to determine whether the police were permitted to conduct
      a pat down search of the passenger in a vehicle that was stopped
      pursuant to a motor vehicle violation). Indeed, as we have
      observed, “roadside encounters, between police and suspects are
      especially hazardous, and that danger may arise from the possible
      presence of weapons in the area surrounding a suspect.” In re
      O.J., 958 A.2d 561, 564 (Pa. Super. 2008) (en banc), citing
      Michigan v. Long, 463 U.S. 1032, 1049, 103 S.Ct. 3469, 77
      L.Ed.2d 1201 (1983).

Commonwealth v. Simmons, 17 A.3d 399, 402-404 (Pa. Super. 2011)

(emphasis added).

      In the instant case, Officer Goeltz witnessed the vehicle in which

Appellant was a passenger make an illegal turn.          N.T., 3/19/18, at 12.

Accordingly, on this basis alone, the officers were permitted to conduct the

traffic stop.   See Commonwealth v. Rosa, 751 A.2d 189 (Pa. 2000)

(providing that a police officer is permitted to stop a vehicle if the officer

witnesses the driver commit a traffic violation).     Additionally, there was a

second basis supporting the traffic stop; the trial court found that

Officer Goeltz effectuated the traffic stop due to Rehrig’s statement to police.

Trial Court Opinion, 12/2/19, at 2. Rehrig told the police that she was acting

as a prostitute at the direction of Appellant. Id.; N.T., 3/19/18, at 12-13.

Rehrig’s statement, which was relayed to Officer Goeltz over the police radio,

provided reasonable suspicion that Appellant was engaged in criminal activity


                                      -9-
J-A22019-20


and constituted a separate basis for the traffic stop. N.T., 3/19/18, at 12-13;

Terry, 392 U.S. at 30; Simmons, 17 A.3d at 403-404. For these reasons,

we conclude that traffic stop was lawful.

      Furthermore, we discern no abuse of discretion or error of law in the

trial court’s conclusion that under the totality of the circumstances,

Officer Goeltz’s pat-down of Appellant was legal. Officer Goeltz testified that

“officer safety” required him to conduct a pat-down search for weapons. As

stated above, in addition to directing the driver to alight from the car, police

officers are permitted to instruct passengers to exit the vehicle during a lawful

traffic stop.   Simmons, 17 A.3d at 404 (citing Mesa, 683 A.2d at 646).

Appellant’s furtive movements combined with the nature of the investigation

into human trafficking supported Officer Goeltz’s reasonable belief that

Appellant may be armed, and a pat-down was necessary for the officers’

safety. See Commonwealth v. Mack, 953 A.2d 587, 590 (Pa. Super. 2008)

(stating that allowing police officers to control all movement in a traffic

encounter is a reasonable and justifiable step towards protecting their safety,

and if during the course of a valid investigatory stop, an officer observes

unusual and suspicious conduct that leads him to reasonably believe that the

suspect may be armed and dangerous, the officer may conduct a pat-down

search for weapons) (citations omitted).

      Next, Appellant alleges that the trial court erred in concluding that

during the pat-down, the criminal character of the contents of Appellant’s


                                     - 10 -
J-A22019-20


pocket was immediately apparent. Appellant’s Brief at 26. We disagree with

Appellant’s assertion.   “[I]f an officer lawfully pats down a suspect’s outer

clothing and feels an object whose contour or mass makes its identity

immediately apparent, there has been no invasion of the suspect’s privacy

beyond that already authorized by the officer’s search for weapons.”

Minnesota v. Dickerson, 508 U.S. 366, 367 (1993); see also Parker, 957

A.2d at 315 (“If it becomes clear to the police officer during the pat-down that

the suspect does not have any weapons on his person, the plain feel doctrine

exists as an exception to allow for the seizure of non-threatening contraband

when the officer feels an object whose mass or contour makes its criminal

character immediately apparent.”) (internal citations and quotation marks

omitted).    Contraband is “immediately apparent” when “the officer readily

perceives, without further exploration or searching, that what he is feeling is

contraband.” Parker, 957 A.2d at 315 (citation omitted). The officer may

not seize the object if, “after feeling the object, the officer lacks probable

cause to believe that the object is contraband without conducting some further

search.” Id. (citation omitted).

      Officer Goeltz testified that he immediately recognized the incriminating

nature of the baggies in Appellant’s pocket and determined them to be

marijuana.     N.T., 3/19/18, at 14-17.       Officer Goeltz’s testimony was

unequivocal.    Officer Goeltz testified that based on his thirty years of




                                     - 11 -
J-A22019-20


experience in conducting traffic stops and pat-downs, he recognized the

bulges as packaged marijuana. Id. at 16-17.

      The trial court credited Officer Goeltz’s testimony, as it was free to do,

and we may not reweigh the trial court’s credibility determinations.

Gallagher, 896 A.2d at 585. We thus conclude that the record supports the

trial court’s ruling, and pursuant to our standard of review, we discern no error

or abuse of discretion in the trial court denying Appellant’s motion to suppress

the synthetic marijuana seized as a result of the pat-down. Eichinger, 915

A.2d at 1134; Parker, 957 A.2d at 315.

      In his second issue, Appellant assails the legality of his sentence.

Appellant avers that he cannot be convicted and sentenced for multiple

subsections of Section 5902 where he was charged and convicted of only one

criminal act. Appellant’s Brief at 27-29. After careful review, we conclude

that Appellant is entitled to no relief.

      In support of his argument, Appellant cites Commonwealth v.

Shannon, 608 A.2d 1020 (Pa. 1992); Commonwealth v. Owens, 649 A.2d

129 (Pa. Super. 1994); Commonwealth v. Rhoads, 636 A.2d 1166 (Pa.

Super. 1994); and Commonwealth v. Provenzano, 50 A.3d 148 (Pa. Super.

2012)). Appellant’s Brief at 28-29. These cases are distinguishable.

      In Shannon, in the Opinion Announcing the Judgment of the Court, a

plurality of our Supreme Court discussed the involuntary deviate sexual

intercourse (“IDSI”) statute, 18 Pa.C.S. § 3123.      The plurality held that a


                                       - 12 -
J-A22019-20


defendant could not be sentenced for violating separate subsections of the

IDSI statute for a single criminal act.   Shannon, 608 A.2d at 1021.      Our

Supreme Court stated that the use of the word “or” to distinguish alternative

ways in which the crime of IDSI is committed “reveals a design to proscribe

the same harm[.]” Id. at 1024.

      In Owens, this Court addressed the indecent assault statute, 18 Pa.C.S.

§ 3126, and we relied on the plurality decision in Shannon. We held that the

use of the word “or” in the indecent assault statute illustrated that the

subsections were alternative bases for criminal liability. We concluded that

the defendant could only be sentenced “for one episode of indecent assault.”

Owens, 649 A.2d at 139. Therefore, multiple convictions for violations of

subsections of the same criminal statute cannot stand. Id.

      Similarly, our decision in Rhoads also relied on Shannon and provided

that the three subsections of the simple assault statute, 18 Pa.C.S.

2701(a)(1)-(3), reveal “a design to proscribe one harm, simple assault.”

Rhoads, 636 A.2d at 1169.         Therefore, “[t]he imposition of separate

sentences for the two counts of simple assault arising from a single act was

an illegal sentence.” Likewise, in Provenzano, a panel of this Court, citing

Owens, concluded that the imposition of separate sentences for one instance

of criminal conduct, which coincidentally violated two separate subsections of

the indecent assault statute, constituted an illegal sentence. Provenzano,

50 A.3d at 157.


                                    - 13 -
J-A22019-20


      We point out that Shannon, Owens, and Rhoads were decided prior

to the enactment of 42 Pa.C.S. § 9765. Section 9765 clarified the concept of

merger and “lesser included offenses.” Section 9765, which became effective

on February 7, 2003, provides as follows:

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.

42 Pa.C.S. § 9765. Although Provenzano was decided after the enactment

of Section 9765, the opinion did not address Section 9765. Nevertheless, the

holding in Provenzano coincided with the holdings from Shannon, Owens,

and Rhoads, and focused on the single-criminal-act aspect. Provenzano,

50 A.3d at 157. In the case at bar, there were multiple criminal acts.

      Despite Appellant’s assertion that there was only one criminal act

charged, Appellant’s Brief at 29, the amended information provided a range

of dates in which the criminal acts occurred. Amended Information, 2/5/19.

The trial court addressed this issue as follows:

      The preliminary consideration under Section 9765 is whether the
      four promoting prostitution crimes at issue arose from a single
      act. This is because “our courts have long held that where a
      defendant commits multiple distinct criminal acts, concepts of
      merger do not apply.” Com. v. Robinson, 931 A.2d 15, 24 ([Pa.
      Super.] 2007) (citations omitted). Moreover, when determining
      whether a defendant committed a single act, such that multiple
      criminal convictions should be merged for sentencing, the proper
      focus is not whether there was a “break in the chain” of criminal
      activity, but rather, whether “the actor commits multiple criminal
      acts beyond that which is necessary to establish the bare elements
      of the additional crime.” Id. at 24-25. “If so, then the defendant

                                     - 14 -
J-A22019-20


     has committed more than one criminal act.” Id. at 25. The
     rationale is to “prevent defendants from receiving a ‘volume
     discount’ on crime.” Id.

           In this case, [Appellant] committed four “distinct criminal
     acts” [between June 27, 2017 and] July 7, 2017[], thereby
     supporting his convictions. The distinct acts are set forth as the
     second element of each offense in the court’s instructions.
     Specifically:

       CT 1 When [Appellant] (a) recruited and arranged boarding
            for the victim to engage in sexual activity for
            payment, (b) established her payment terms and
            handled payment, (c) provided her with a regular
            supply of illegal drugs, and (d) helped her create a
            Backpage advertising account/profile, he induced and
            caused her to become or remain a prostitute. 18
            Pa.C.S. § 5902(b)(3).

       CT     2     When [Appellant] arranged the car ride and
                  accompanied the victim to the Berks County motel
                  where she was picked up by law enforcement for the
                  purpose of engaging in sexual activity for money, he
                  procured or paid for transportation within this
                  Commonwealth with intent to promote the engaging
                  in prostitution by the victim. 18 Pa.C.S. § 5902(b)(6).

       CT 3 When [Appellant] (a) saw to it that the victim would
            reside in a specific room at 125-127 S. Fourth Street,
            Reading, [Pennsylvania,] (b) collected/credited
            payment toward rent, (c) brought her food and drugs
            to consume in that room, (d) arranged for men to
            enter the room to have sex with the victim, and (e)
            gave her a cellphone with internet access to use while
            in the room to arrange sex, he controlled that room
            and permitted it to be used for prostitution and the
            promotion of prostitution. 18 Pa.C.S. § 5902(b)(7).

       CT 5 Finally, when [Appellant] (a) agreed to receive
           payment, and (b) did in fact receive cash money as a
           result of the victim’s sexual activity, he received a
           benefit for causing the victim to become and remain
           a prostitute at the South Fourth Street location. 18
           Pa.C.S. § 5902(b)(8).

                                       - 15 -
J-A22019-20


      Accordingly, the crimes for which [Appellant] was convicted do not
      merge.

Trial Court Opinion, 12/2/19, at 5-6.

      We note that Appellant does not argue this issue in terms of merger

under 42 Pa.C.S. § 9765. Rather, Appellant focuses on the fact that the four

prostitution charges are subsections of the same criminal statute. Appellant’s

Brief at 27. The appellate courts of this Commonwealth have addressed this

attempt at distinguishing these related concepts as follows:

      In [Commonwealth v.] Baldwin, [985 A.2d 830, 833 (Pa.
      2009),] however, the Supreme Court anticipated the situation in
      which courts confront the issue of merging offenses defined under
      separate subsections of the same criminal statute. In Baldwin,
      the Court noted:

         While Section 9765 indeed focuses on an examination of
         “statutory elements,” [the Court cautioned against ignoring]
         the simple legislative reality that individual criminal statutes
         often overlap, and proscribe in the alternative several
         different categories of conduct under a single banner. See,
         e.g., Aggravated Assault, 18 Pa.C.S.[] § 2702 (defining
         seven distinct violations of law); Involuntary Deviate Sexual
         Intercourse, 18 Pa.C.S.[] § 3123 (setting forth eight
         separate violations). Consequently, in such cases, the
         Supreme Court admonished that … courts must take care to
         determine which particular “offenses,” i.e. violations of law,
         are at issue in a particular case.                 See, e.g.,
         Commonwealth v. Johnson, 874 A.2d 66, 71 n.2 (Pa.
         Super. 2005) (recognizing that a particular subsection of a
         criminal statute may merge with another crime as a lesser-
         included offense even though a different subsection of that
         same statute may not).

      Baldwin, 985 A.2d at 837 n.6.

Commonwealth v. Talley, 236 A.3d 42, 53 n.5 (Pa. Super. 2020).




                                     - 16 -
J-A22019-20


      As stated, Appellant was charged and convicted of four subsections of

the prostitution statute. The relevant subsections are as follows:

      (b) Promoting prostitution.--A person who knowingly
      promotes prostitution of another commits a misdemeanor or
      felony as provided in subsection (c) of this section. The following
      acts shall, without limitation of the foregoing, constitute
      promoting prostitution:

                                    * * *

         (3) encouraging, inducing, or otherwise intentionally
         causing another to become or remain a prostitute;

                                    * * *

         (6) transporting a person into or within this Commonwealth
         with intent to promote the engaging in prostitution by that
         person, or procuring or paying for transportation with that
         intent;

         (7) leasing or otherwise permitting a place controlled by the
         actor, alone or in association with others, to be regularly
         used for prostitution or the promotion of prostitution, or
         failure to make reasonable effort to abate such use by
         ejecting the tenant, notifying law enforcement authorities,
         or other legally available means; or

         (8) soliciting, receiving, or agreeing to receive any benefit
         for doing or agreeing to do anything forbidden by this
         subsection.

18 Pa.C.S. § 5902(b)(3), (6)-(8). These subsections proscribe the following

criminal conduct: Section 5902(b)(3) criminalizes inducing or cause a person

to act as prostitute; Section 5902(b)(6) prohibits the transportation of

someone within Pennsylvania for the purposes of prostitution; Section

5902(b)(7) makes it illegal for a person to provide a place for a person to

engage in prostitution; and Section 5902(b)(8) makes it a crime for a person

                                    - 17 -
J-A22019-20


to receive a benefit from any of the criminal acts set forth in Section 5902(b).

Pursuant to Baldwin, we conclude that these subsections are distinct

categories of criminal conduct, and we hold that Appellant’s separate criminal

acts, which occurred over the course of several days and at several locations,

do not merge. As the trial court succinctly explained, Appellant committed

and was charged with each of these distinct criminal acts. Trial Court Opinion,

12/2/19, at 5-6.

      After review, we conclude that Appellant is entitled to no relief. We have

carefully reviewed the notes of testimony from Appellant’s trial, together with

the statutory language defining the four separate subsections of prostitution.

Appellant’s four convictions for prostitution under Section 5902(b)(3), (6),

(7), and (8) did not arise from a single criminal act, and the statutory elements

of each offense are not included in the statutory elements of the other

offenses. Accordingly, Appellant’s prostitution convictions do not merge, and

there was no error in the trial court imposing separate sentences on each of

the four prostitution convictions. Talley, 236 A.3d at 54; 42 Pa.C.S. § 9765.

      For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Therefore, we affirm the judgment of sentence.

      Appellant’s Application to Supplement the Record is denied as moot.

Judgment of sentence affirmed.




                                     - 18 -
J-A22019-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                          - 19 -